DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on February 1, 2022 have been receive and entered. Claims 1 has been amended, while claim 2-3, 7, 9, 12, 14-23 and 27-30 have been canceled. Claims 1, 4-6, 8, 10-11, 13, 24-26, 31 and 32 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of claims 1-13 (group I) in the reply filed on March 4, 2020 was acknowledged. Applicant’s election without traverse of species C1E1, AAVrh10 and constitutively active promoter for species of nucleic acid, vector and promoter respectively is acknowledged. However, upon further consideration, election of species requirements were withdrawn and all the non-elected species of nucleic acid, vectors and promoter were rejoined with the elected species. 
Claims 1, 4-6, 8, 10-11, 13, 24-26, 31 and 32 are under consideration. 

Priority
This application is a divisional of US application no 15/167,729 05/27/2016, now US patent no 10214731, which claims priority from US provisional application 62/324,183 filed on 04/18/2016 that claims priority from US provisional application no 62/167,603 filed on 05/28/2015.

Maintained - Claim Rejections - 35 USC § 103-necessitated by amendments
.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 13 and 24 remain rejected under 35 U.S.C. 103 as being unpatentable over Roeth et al (WO/2012/122025, dated 09/13/2012) as evidenced by Nuijen et al (US20030140358, dated 7/24/2003) and Adhi et al (Investigative Ophthalmology & Visual Science, 2012, ARVO annual meeting abstract. 53; 1888).
Claims are directed to a rAAV comprising a promoter operably linked to a nucleic acid sequence which encodes human Cl esterase inhibitor (CIEI), wherein the vector is capable of producing human C1EI protein, and wherein the human C1EI protein is capable of treating a deficiency in a functional plasma C1EI or treating or preventing any symptom thereof when the vector is administered to a mammal. 
With respect to claim 1, Roeth et al teach a recombinant vector comprising a polynucleotide sequence encoding a human Cl esterase inhibitor (see para. 391-392, 468) to treat to treat angioedema, wherein said vector is an AAV vector (see para. 171-172, 475-478), wherein the recombinant vector is a viral vector including AAV (see para. 475-478). It is further disclosed that to enable the expression the inserted nucleic acid sequence, is placed under the control of control elements such as a promoter (see para. 175). Roeth et al disclose a vector and methods that could be used to treat angioedema, wherein the vector comprises a polynucleotide sequence encoding molecule selected from the group consisting of a CI esterase inhibitor (see para. 391).
Regarding claims 7-9, Roeth et al teach that vector may include constitutive promoters, tissue specific promoters, or inducible promoters. (see para. 21, 175, 188).
With respect to claim 11, Roeth et al teach the vector encodes proteins comprising an amino acid sequence that is 100% identical to SEQ ID NO: 10 (human Cl esterase inhibitor) that has 100% sequence homology with SEQ ID NO 1. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding Claim 13, Roeth et al teach comprising pharmaceutically acceptable carrier and a vector of the invention vector. (see para. 416, 417, 439). 
Nuijen et al describes the implicit characteristics of sequence encoding the human C1 esterase inhibitor (C1 El) that is useful for treating patients with hereditary angioedema or patients requiring immunosuppression (abstract, para. 1). Nuijen further teaches a DNA segment encoding a C1 inhibitor operably linked to at least one regulatory sequence effective to promote expression of the DNA segment suggesting vector encoding C1 inhibitor under the control of a promoter is capable of expressing C1 esterase inhibitor in a mammalian cells (para. 42, examples).  Roeth et al differ from claimed invention by not disclosing that the AAV is of serotype 8. 
However, use of different AAV serotype to express gene of interest was routine in art before the effective filing date of the instant invention. Adhi et al teach AAV8 encoding human c-esterase inhibitor resulted in sustained expression significantly reduced the leakage (se abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the AAV vector comprising a nucleic acid sequence which encodes human C1 esterase inhibitor (C1EI) as disclosed in Roeth by using  functionally equivalent more efficient rAAV-8  as disclosed in Adhi,  to facilitate sustained expression of transgene in order to treat leakage, as instantly claimed, with a reasonable expectation of success,  before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art reported AAV8 encoding human Cl esterase inhibitor capable of reducing the leakage (supra). One of skill in the art would have been expected to have a reasonable expectation of success in selecting and using AAV8 to deliver human Cl esterase inhibitor because prior art successfully reported using AAV8 for sustained expression of the hC1EI as evident from the teaching of Adhi. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith , --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR , 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roeth et al (WO/2012/122025, dated 09/13/2012) as evidenced by Nuijen et al (US20030140358, dated 7/24/2003), Adhi et al (Investigative Ophthalmology & Visual Science, 2012, ARVO annual meeting abstract. 53; 1888) and Niwa et al. (Gene, 108: 193-199, 1991).
The teaching of Roeth, Nuijen, Adhi have been described above and relied in samer manner. The combination of reference teaches a recombinant adeno-associated virus (AAV) vector comprising a promoter operably linked to a nucleic acid sequence which encodes human CI esterase inhibitor (C1EI). However, the combination of reference differ from claimed invention by not disclosing that the promoter is CAG promoter. 
Before the effective filing date of instant application, Niwa reported testing efficiency of different promoter elements for the construction of expression vector that enhances the level of expression of the linked exogenous gene. The results show CAG promoter showed highest activity as compared to CMV and RSV (see table 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the AAV comprising a CMV promoter operably linked to a nucleic acid sequence which encodes human C1 esterase inhibitor (C1EI) as disclosed in Roeth, Adhi by substituting one ubiquitous  promoter (CMV) with functionally equivalent stronger ubiquitous CAG promoter as disclosed in Niwa, to  improve the expression of transgene, as instantly claimed, with a reasonable expectation of success,  before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art reported CAG promoter shows highest level of transgene expression in different cells as compared to other promoters (see Niwa table 1). One of skill in the art would have been expected to have a reasonable expectation of success because all the recited elements were known in the art, and hence "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results of capable of expressing C1EI using AAV known in prior art as evident from the teaching of Adhi. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith , --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR , 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 4-11, 13, 24-26, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Roeth et al (WO/2012/122025, dated 09/13/2012) as evidenced by Nuijen et al (US20030140358, dated 7/24/2003), Adhi et al (Investigative Ophthalmology & Visual Science, 2012, ARVO annual meeting abstract. 53; 1888) and Hu et al (J Gene Med. 2010, 12(9): 766–778)/Sodhi et al (Molecular Therapy vol. 15 no. 3, 481–491 2007).
The teaching of Roeth, Nuijen, Adhi have been described above and relied in same manner. The combination of reference teaches a recombinant adeno-associated virus (AAV) vector comprising a promoter operably linked to a nucleic acid sequence which encodes human CI esterase inhibitor (C1EI). However, the combination of reference differ from claimed invention by not disclosing that the AAV is of serotype 8, 9 or rh10 and the promoter is CAG promoter. 
However, use of different AAV serotype to express gene of interest was routine in art before the effective filing date of the instant invention. Sodhi et al reported highest levels of expression of a secreted marker protein with AAVrh.10, a clade E, non-human primate (rhesus macaque)-derived AAV gene transfer vector (see page 481, col. 2, para. 2 and reference therein). It is further disclosed that AAVrh.10 vector comprising gene of interest under the control of CAG promoter (see page 489, col. 1, para.2) gave the highest levels of transgene expression as compared to the commonly used AAV 2, 5 and 8 capsids (see page 481, col. 2, last para.) Sodhi et al further reported that AAVrh.10 is derived from a rhesus macaque, and may be more applicable to use in humans owing to the absence of pre-existing anti-vector immunity. It is noted that not only was AAVrh.10 able to mediate better levels but also functioned equally well in naive animals and in animals previously immunized against the human serotypes of AAV (see page 482, col. 1, para. 1). Likewise, Hu et al teach comparing recombinant AAV vectors expressing firefly luciferase driven by the cytomegalovirus-enhanced chicken β-actin promoter (AAV.CB.LUC) were packaged with viral capsids AAV 8, 9, and rh10 (see page 2, under material and method, para. 3). It is disclosed that AAV rh10 provided the greatest level of expression followed by AAV8 and AAV9 as compared to all other serotypes (see page 9, last para.).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the AAV vector comprising a nucleic acid sequence which encodes human C1 esterase inhibitor (C1EI) as disclosed in Roeth and Adhi by substituting one AAV serotype  with functionally equivalent more efficient rAAV rh10 or rAAV9  as disclosed in Sodhi/Hu,  in order to  improve sustained expression of transgene in humans, as instantly claimed, with a reasonable expectation of success,  before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art reported AAVrh.10 vector comprising gene of interest under the control of CAG promoter reported (i) the highest levels of transgene expression as compared to the commonly used other AAV 2, 5 and 8 capsid and (ii) the use in humans due to absence of pre-existing anti-vector immunity (supra). Alternatively, it would be obvious to one of ordinary skill in the art to try any one rAAV rh10, to express human C1 esterase inhibitor from the finite list of gene listed by Roeth from the finite number of optimal rAAV vector disclosed in Sodhi/Hu. One of skill in the art would have been expected to have a reasonable expectation of success because all the recited elements were known in the art, and hence "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results as evident from the teaching of Adhi. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith , --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR , 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).



Response to arguments
A & B. Applicant disagree with the rejection arguing Roeth et al. is directed to vector systems that comprise a Gene Switch System useful for inducing, regulating, or enhancing gene expression, specifically erythropoietin. The system of Roeth et al. requires a promoter that is activated by a ligand-dependent transcription factor (see paragraphs 0459 and 0475-0478 of Roeth et al.). While Roeth et al. describes a laundry list of potential promoters (see paragraph 0175 of Roeth et al.), it fails to teach or suggest constitutively active promoters, such as the chicken beta-actin promoter as recited in claims | and 10, and fails to teach or suggest the CAG
promoter recited in claim 26. Nuijen et al. does not teach or suggest a recombinant AAV vector of any kind. Nuijen et al. does not even mention AAV. Nuyen et al. is directed to transgenic mammals expressing C1 esterase inhibitor in their milk, which is then purified as a therapeutic for hereditary angioedema. Nuijen et al. does not teach or suggest a recombinant AAV vector of any kind. Nuijen et al. does not even mention AAV. Nuyen et al. is directed to transgenic mammals expressing C1 esterase inhibitor in their milk, which is then purified as a therapeutic for hereditary angioedema. First, Adhi et al. uses a streptozotocin-induced diabetic mouse mode as an animal model. The mechanism of action of streptozotocin (i.e., pancreatic islet B-cell destruction) is not clearly linked to hereditary angioedema much less a model of hereditary angioedema. Second, in Adhi et al., the transgene was injected prior to administration of the streptozotocin and, thus, not as a treatment. Applicant notes that there was no disease to treat prior to the transgene injection in Adhi et al. At best, Adhi et al. discloses a prophylactic use. In view of the differences between the teachings of Roeth et al., Nuijen et al., and Adhi et al. a person or ordinary skill in the art would not look to the teachings of Adhi et al. to remedy the deficiencies of Roeth et al. or Nuijen et al. Applicant continue to argue that Niwa do not remedy the deficiency of Roeth and Adhi Applicants’ arguments have been fully considered, but are not found persuasive.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Roeth et al. to focus on a different embodiment (gene switch) to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of using AAV is to provide sustained expression of hC1EI. As previously indicated, claim 1 is broad and embrace any rAAV vector comprising any constitutive promoter operably linked to a nucleic acid sequence which encodes human C1 esterase inhibitor (C1EI). Roeth et al among various embodiments also teach a rAAV comprising a polynucleotide sequence encoding a human Cl esterase inhibitor (see para. 391) to treat to treat angioedema (see para. 171-172, 349, 361).  Adhi provide reasonable expectation of success by disclosing use of AAV8 encoding human c-esterase inhibitor resulting in sustained expression of hC1EI that significantly reduces the leakage in eye (se abstract). Thus, it would have been obvious for a person of ordinary skill in the art would have had a credible reason to pick and choose AAV8, and promoters from the numerous embodiments described in Roeth et al. Further, Roeth teaches selecting a nucleic acid sequence which encodes human C1 esterase inhibitor (C1EI) from a finite number (3 gene) of gene to be expressed using AAV (see para. 391-392).  It is relevant to note that Roeth teaches using vector encoding human CI esterase inhibitor for treating hereditary angioedema (see para. 391). In response to applicant's argument that Adhi uses a STX induced diabetic mouse model to pretreat the subject, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant's argument that the rAAV vector capable of treating a condition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is emphasized that claims are drawn to a recombinant AAV vector and not to a method of treating any condition. To the extent, combination of prior art teaches a AAV comprising nucleic acid encoding  C1EI operably linked to constitutive active promoter that could be used to treat angioedema, it is applicable to the rejection. There had been ample suggestion in the prior art that the claimed method would have worked. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. See MPEP 2145.02 and 2145.  Absent evidence of any unexpected superior results, it would be obvious for one of ordinary skill in the art seeking to treat hereditary angioedema or provides a therapeutically beneficial effect by inhibiting human CI esterase would be motivated to select a polynucleotide sequence encoding human CI esterase inhibitor from the list of three gene to make and use the invention, with reasonable expectation of success. 
	In response to applicant’s argument against the teaching of Niwa et al, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. Applicant should note that Niwa is cited to show that why one of ordinary skill in the art would be motivated to select CAG as constitutive active promoter suggested by primary reference. The results show CAG promoter show highest activity as compared to other known constitutive active promoter such as CMV and RSV (see table 1 of Niwa). 
C. Applicant continue to argue that the Hu et al. is directed to neonatal gene therapy and shows that expression and genomes declined with growth over the first 10 weeks of life for all vectors. The vectors show different biodistribution patterns and expression levels (see Results). In addition, there was no indication that the levels would be sufficient to treat any disease. Therefore, Hu et al. does not provide sufficient guidance to arrive at the claimed subject matter when considered alone or in combination with Roeth et al., Nuijen et al., and Adhi et al. The expression cassette of Sodhi et al. is TPP-1 (tripeptidy] peptidase 1) and not C1EI as recited in the pending claims. Furthermore, Sodhi et al. is directed to the disease, lateinfantile neuronal ceroid lipofuscinosis (LINCL), which is a lysosomal storage disorder caused by mutations in the CLN2 gene and a deficiency of tripeptidyl peptidase I (TPP-I). A person of ordinary skill in the art would not have had a credible reason to believe that the teachings of Sodhi et al. relating to LINCL could be extended to the expression of C1EI or the treatment of angioedema. Therefore, the teachings of Hu et al. and/or Sodhi et al. do not remedy the deficiencies of Roeth et al., Nuijen et al., and Adhi et al. Applicants’ arguments have been fully considered, but are not found persuasive.
	It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole. Applicants have further engaged in selective reading of the teachings of Hu/Sodhi et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of using AAVrh10 is to provide sustained expression of hC1EI for long time. As previously indicated, Roeth et al among various embodiments also teach a AAV vector comprising a promoter operably linked to a nucleic acid sequence which encodes human C1E1 to treat to treat angioedema, wherein promoter can include a constitutively active promoter (see para. 171-172, 349, 361, 391).  Adhi provide reasonable expectation of success by disclosing use of AAV8 encoding human c-esterase inhibitor resulting in sustained expression of hC1EI that significantly reduces the leakage in eye (see abstract). A variety of suitable AAV serotype for this purpose are well-known in the art, including those disclosed in Hu/Sodhi. The reference motivation to one of ordinary skill in the art to  substitute the aav of Roeth et al with  another serotype such as AAVrh10  because  art reported (i) AAVrh10 results in highest levels of transgene expression as compared to the commonly used other AAV 2, 5 and 8 capsid and (ii) advantage of using in humans due to absence of pre-existing anti-vector immunity with rh10. 
Applicants' selective reading of Hu/Sodhi. ignores the teachings of the primary reference. There is no requirement for Hu/Sodhi to teach that which is clearly taught by Roeth and Adhi. A person of skill in the art would be motivated to combine the teachings of prior art to modify the AAV vector comprising a nucleic acid sequence which encodes human C1 esterase inhibitor (C1EI) as disclosed in Roeth and Adhi by substituting one AAV serotype with functionally equivalent more efficient rAAV rh10 as disclosed in Sodhi/Hu,  in order to  improve sustained expression of transgene in humans, with a reasonable expectation of success.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Conclusion
No claims allowed. 
Shin et al (Methods Mol Biol. 2012; 798: 267–284) teaches generic AAV production and purification protocol.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632